Citation Nr: 0613700	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to service connection for multiple myeloma.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
glaucoma of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and for 21 days in May 1983. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2003 from the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified before the undersigned Judge at 
a hearing at the RO in February 2005.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for glaucoma of the left eye is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating decision in July 1991, the RO denied the 
veteran's service connection claim for tinnitus.

2.  Evidence received since the July 1991 rating decision, 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the service connection claim for tinnitus, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

3.  In a February 2005 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for multiple myeloma.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision, which denied entitlement 
to service connection for tinnitus, is final.  38 U.S.C.A. § 
7105 (West Supp. 2005).

2.  New and material evidence has not been received since the 
RO's July 1991 rating decision; thus, the service connection 
claim for tinnitus is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for multiple myeloma.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the veteran received proper notice of 
his new and material evidence claim in a December 2002 
letter, prior to the initial unfavorable agency decision.  VA 
fully notified the veteran of what is required to 
substantiate his claim in the December 2002 letter, and 
informed him of the requirements for service connection in a 
March 2004 letter.  In addition, the veteran was informed of 
the relevant regulations in the January 2004 statement of the 
case (SOC) and in the March and December 2004 supplemental 
statements of the case (SSOC).  Together, the letters, SOC, 
and SSOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social Security 
Administration, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  Additionally, the 
veteran was requested to submit any evidence in his 
possession.  No other evidence was identified or submitted by 
the veteran.  In fact, the veteran failed to respond 
altogether.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the new and material evidence claim involving tinnitus, 
the claims file includes service medical records, VA medical 
records, and statements and testimony from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of new and material evidence 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Regarding the service connection claim for multiple myeloma, 
the Board finds nothing in the legislation or implementing 
regulations which affects the veteran's ability to 
voluntarily withdraw issues from appellate status.  Thus, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter. 

II.  New and Material 

The RO denied service-connection for tinnitus in a July 1991 
determination.  The veteran filed a notice of disagreement 
and the RO issued a statement of the case in September 1991, 
along with notice, advising the veteran of his procedural and 
appellate rights.  The veteran did not file a substantive 
appeal.  Therefore, the July 1991 RO determination is final.  
38 U.S.C.A. § 7105(c) (West Supp. 2005); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

While the RO determination in July 1991 is final, if new and 
material evidence is presented or secured with respect to 
this claim, which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence considered prior to the July 1991 rating decision 
included service medical records from October 1976 through 
October 1979, which failed to show any complaints for, or 
diagnosis of tinnitus.  In addition, the Report of Medical 
Examination dated in August 1979, two months prior to 
discharge, noted that ears were clinically evaluated as 
normal.  It was also documented that the veteran indicated 
that he was in good health.  There were no complaints of ear 
problems or tinnitus noted in the report.  DA Form 3082 dated 
in October 1979 further indicated that the veteran 
acknowledged no change in his medical condition since the 
August 1979 examination. 

The record also includes a Report of Medical Examination for 
enlistment into the Reserves dated in June 1980.  Here, 
examination of the ears was found clinically normal and the 
veteran again noted that he was having no health problems.  
In the Report of Medical History dated in June 1980, the 
veteran checked "no" for having ever had or currently 
having ear trouble.  VA medical records from 1983 through 
1987 were also negative for findings or diagnosis of 
tinnitus.  

In his original application for service connection dated in 
June 1991, the veteran indicated that he believed that his 
tinnitus was due to exposure to repetitive loud acoustic 
trauma while engaged in simulated combat maneuvers and 
training in Germany.  However, the RO denied the claim on the 
basis that there was no showing that tinnitus was incurred in 
or aggravated during active duty service.  

In his current application to reopen service connection for 
tinnitus, the veteran provided no new medical evidence to 
support his claim.  The claims file does include VA medical 
records through 2003.  However, these records are not 
material to the claim.  None of the records indicate that 
tinnitus was incurred in or aggravated during active duty 
service, or that his tinnitus is otherwise related to 
service.  

In statements in support of his claim, the veteran reasserted 
that he was exposed to repetitive loud noises during active 
duty service.  Specifically, exposure to loud noises while 
stationed with the 1st Infantry Division in Germany and also 
with the HHC 14th Aviation Bn. at Ft. Sill, Oklahoma.  
However, DD 214 records indicate that the veteran served as a 
wire operation specialist, or tactical radio operator, in 
service.  There is no evidence from the service personnel 
records that the veteran was assigned duties working around 
aircraft and tanks.  In any event, even assuming the truth of 
his statement as to his service, there is no evidence of 
tinnitus related to that service.

The Board finds that the veteran's claim of noise exposure in 
service was considered in the prior decision, and no 
competent medical evidence showing that he has tinnitus 
related to noise exposure in service has been submitted since 
that decision.  

The Board further recognizes the veteran's testimony that his 
tinnitus is related to service.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the lay 
statements or testimony of the veteran does not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  As such, his testimony is not new and material 
evidence to reopen the claim. 
      
In summary, the record following the July 1991 rating 
determination is cumulative or redundant and does not, either 
by itself or in connection with other evidence of record, 
relate to an unestablished fact necessary to substantiate the 
service connection claim for tinnitus, and therefore does not 
raise a reasonable possibility of substantiating the claim.  
As such, the evidence after the July 1991 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108. Accordingly, the 
benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III. Withdrawn Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the veteran personally without the express written consent of 
the veteran.  38 C.F.R. § 20.204(c).

In a written statement dated February 14, 2005, the veteran 
specifically indicated that he wished to withdraw his appeal 
as to the issue of entitlement to service connection for 
multiple myeloma.  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for multiple myeloma and there 
effectively remains no allegation of errors of fact or law 
for appellate consideration.  As such, the Board does not 
have jurisdiction to review the appeal as to this issue.







ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for tinnitus, 
the claim is denied.  

The appeal as to the issue of entitlement to service 
connection for multiple myeloma is dismissed.  To this 
extent, the appeal is dismissed.


REMAND

The veteran testified before the undersigned Judge in 
February 2005 that he receives treatment every six months 
from Dr. Kenneth Batko in Phoenix, Arizona for his glaucoma.  
The claims folder further shows that the veteran indicated in 
his application to reopen the claim for service connection 
for glaucoma that he has received treatment from May 1983 to 
the present from VA and from Dr. Batko.  While the records 
from VA appear to be part of the claims file, no attempt has 
been made to obtain records from Dr. Batko.  Appropriate 
action to obtain all records associated with his claim must 
be accomplished before adjudication can be made on the 
merits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request necessary authorization 
release forms to contact Dr. Batko. 
Thereafter, the AMC/RO should contact 
this doctor and  request all clinical 
records pertaining to the veteran's 
glaucoma.  If any of these records are 
not available, statements documenting 
such from the provider should be placed 
in the claims file and the veteran should 
be notified. 

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's new and material 
evidence claim.  Should the claim be 
reopened, AMC/RO should take necessary 
steps to properly adjudicate the 
underlying service connection claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY Y E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


